DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered. 
Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are persuasive only in part.
First, applicant’s amendments overcome the previous issues in the claims raised under 35 U.S.C. 112(b); accordingly the previous rejections are withdrawn.  However, a (minor) new issue of indefiniteness in claim 11 is raised by applicant’s amendments, as detailed below.
Second, applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 are not persuasive.
In this respect, applicant argues first:
“The above claimed features [e.g., displaying the parking search route and one or more exit routes, and enabling exploring and virtually navigating the geofenced area] are performed by a device with an interactive user 

However, the designating of the geofenced area and the calculating of the [parking search] route(s) contained within the geofenced area can be practically performed in the human mind as a mental process, as the examiner’s example with Jill and Carl has attempted to show, and the displaying and the enabling by the “interactive user interface” (such as a conventional keyboard and display of a computer for displaying a map) are insignificant extra-solution activity/ies that use a computer as a tool and do not integrate the abstract idea into a practical application1 under the 2019 PEG2 or constitute significantly more than the abstract idea3, e.g., as being well-known and conventional computer functions that have been routinely implemented e.g., in 
Next, applicant argues:
“The displaying of one or more routes as the parking search route for a vehicle to find a parking space when reaching the destination, and one or more exit routes that lead to exiting the geofenced area, on an interactive user interface, makes the parking seeking experience for a user less frustrating and/or stressful. The additional element integrates the judicial exception into a practical application.”

However, per page 20 of the 2019 PEG Advanced module, insignificant extra-solution activity (e.g., displaying a parking search route) and merely using a computer (having a fully-conventional interactive user interface such as e.g., a keyboard and display) as a tool e.g., to display data, cannot integrate the abstract idea into a practical application.
Finally, regarding Step 2B, applicant argues:
“Therefore, the claimed invention would also pass the Step 2B of the test, since these claim elements (as highlighted in the Revised Step 2A Analysis section) are not well-understood, routine, conventional activity, and the independent claims 1,11, and 17 as a whole is significantly more than the abstract idea itself.”

The displaying of parking search routes in the context of interactive navigation system user interfaces has already been shown to be routine, well-known, and fully-conventional activities previously known to the industry by the examiner in abundant the prior art of record4, is shown to be such by literature cited herewith, and has been described as such by the applicant at paragraphs [0025], [0026]5, etc. of the published specification.  Moreover, CPC G01C 21/3685 (Navigation: · specially adapted for navigation in a road network: · · Route searching; Route guidance; · · · Input/output arrangement for on-board computers; · · · · Retrieval, searching, and output of POI information; · · · · · the POIs being parking facilities) was established in January 2013, further evidencing well-understood, routine, and conventional activity in the industry.
Third, regarding the rejection of the claims under 35 U.S.C. 103, applicant asserts:
“The Examiner suggested that FIG. 3(a) of Kanematsu allows a user to look at different parts of the screen to virtually navigate the map and apparently change the search area radius up or down, select a menu, etc. Kanematsu fails to disclose or suggest displaying i) the one or more routes as the parking search route for a vehicle to find a parking space when reaching the destination, and (ii) one or more exit routes that lead to exiting the geofenced area on a user interface that is an interactive user interface that enables exploring or virtually navigating at least the geofenced area. It is respectfully submitted that the Examiner ’ s statement of a user imagining in his mind of crossing a bridge or selecting a menu on the navigation device are not the same as an interactive user interface displaying map-related insights.”

As for the interactive user interface, such as a keyboard (or touch screen) and a display, this is revealed or rendered obvious by the navigation device (100) in Kanematsu (Japan, ‘622; e.g., having a display with touch switches and/or mechanical switches e.g., for user selection and/or activation; paragraphs [0019], [0021], etc.) and the user’s mobile device in Benenson et al. (‘618).
Moreover, the examiner is unaware of some limited definition of the terminology, “enables exploring or virtually navigating at least the geofenced area” that might distinguish the claims over the applied prior art.  To explore the geofenced area is simply to travel within it, as described at applicant’s published paragraph [0036].  To virtually navigate the boundaries of the geofence is simply to show the user or the driver on any human machine interface what are the boundaries of the geofence, and let him do the rest so that he can gain some valuable insight, as described at published paragraph [0037].  Therefore, to virtually navigate the geofenced area is simply to show the user or the driver the geofenced area, and let him do the rest.  Kanematsu (Japan, ‘622) shows or renders obvious both of these limitations (see his FIG. 3(a)), as does Benenson et al. (‘618; see his FIG. 2).  Moreover, applicant does not claim displaying of any “map-related insights”, and the examiner also believes the scope of this (unclaimed) phrase (even if claimed) could not apparently distinguish from either Kanematsu (Japan, ‘622) or Benenson et al. (‘618).
Accordingly, applicant’s arguments are not persuasive in this respect.
Lastly, in view of the claim amendments, the examiner herein withdraws the rejections involving Kusano et al. (‘533) and Vucetic et al. (‘319), and relies instead on the Kanematsu (Japan, ‘622) and Benenson et al. (‘618) references in this respect.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)6.  Correction of the following is required: antecedent basis should be provided in the specification for the new independent claim terminology “display[ing] one or more exit routes that lead to exiting the geofenced area”, without adding new matter.
[Here, the examiner merely notes that the specification teaches displaying “road links 305” (see also 205) that lead to exiting the geofenced area (see e.g., FIGS. 6A and 6B), however, no “exit route” is apparently described or disclosed, and “route” may have a connotation of connected road links to be followed, and no display of connected road links to be followed that lead to exiting the area is seen by the examiner in the disclosure.  For the purpose of claim interpretation, the examiner broadly interprets the “exit routes” that are displayed as merely being road links which are displayed e.g., road links that can be seen on the map display and that exit the search area/geofence.]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 10, “the one or more road links” is indefinite in that it is unclear (at least grammatically) whether these are referring to the “one or more internal road links” or the “one or more road links that exit the geofenced area” recited previously in the claim.  This rejection may be overcome by changing, “the one or more road links” in line 10 to “the one or more internal road links”, if such be applicant’s intent.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 7, 10 to 15, and 17 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 7, 10 to 15, and 17 to 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of designating a georeferenced area around a destination and calculating one or more routes that are contained  within the georeferenced area, e.g., by designating a geofenced area around a destination, wherein a boundary of the geofenced area comprises one or more roads around the destination; calculating one or more routes that are contained within the geofenced area; and displaying i) the one or more routes as the parking search route for a vehicle to find a parking space when reaching the destination and ii) one or more exit routes that lead to exiting the geofenced area; identify one or more road links that exit the geofenced area; wherein the one or more routes are calculated to avoid the identified road links; determining internal road links within the geofenced area, wherein the internal road links do not cross the boundary of the geofenced area, and wherein the one or more routes are calculated from the internal road links; determining that the vehicle has traveled the internal road links during a parking search without finding the parking space; and calculating another route that guides the vehicle to exit the geofenced area and then to return back to the geofenced area; adjusting the geofenced area based on a route covered by the vehicle during a parking search; adjusting the geofenced area based on parking availability data associated with the destination, the geofenced area, or a combination thereof; adjusting the geofenced area based on traffic data associated with the destination, the geofenced area, or a combination thereof; wherein the user interface is an interactive user interface that enables exploring or virtually navigating the geofenced area; wherein the user interface depicts one or more road links to avoid, and wherein the one or more road links lead to exiting the geofenced area.  
This abstract idea is falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because designating a geofenced area and calculating one or more routes that are contained within the georeferenced area e.g., to find the parking space is a daily operation performed by multitudes drivers (or by passengers who provide directions to drivers) as mental processes in human minds who determine areas around their destinations for possible parking and then direct (drive) their vehicles through the determined areas.  
For example, if Jill has a visitor named Carl drive in from out of town, and Carl wants to drive Jill to a nice restaurant downtown with outdoor seating but doesn’t understand the local street parking situation, Jill might say (e.g., via a mental process) as they approach the Restaurant District, “Are you willing to walk from anywhere in the Restaurant District (which is bounded by Duke and Princess Streets on the South and North and by Fayette and Union Streets on the West and East) to get to the restaurant from where we park?  OK, good, that’ll be our goal parking area then.  So, we’re here now.  I’ll keep us in the Restaurant District.  I suggest turning left at the second traffic light [after two road links] and looking for a spot on the right for these next 4 blocks [as a best parking route of road links, which they subsequently follow to its completion].  Oh, wow, there’s really nothing, it’s crowded, so turn right and right again, and we’ll go down the next side road just like the last, and then we can make a couple of lefts if we haven’t found anything yet.  I’m sorry, Carl, it’s Friday and everybody is itching to get out after eight months with no place to go, we might have to walk more than 5 blocks. . . .”  
Additionally, the abstract idea is not integrated by the recitation of additional elements into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity7 (e.g., displaying, on a user interface as a generic display, the designated area and the calculated route, e.g., at certain times), is recited in or encompassed by the claims.  Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., an apparatus, a computer, a user interface of user equipment, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry (e.g., see published paragraphs [0025] and [0026]8 of the specification, as well as the prior art related to navigation systems cited by the examiner in this case; see e.g., footnote 4 above describing eighteen (18) particular ones of the cited references, and also the literature cited herewith), and moreover, the generically recited computer elements (e.g., a user interface, a computer, a processor, a memory, program code, instructions on a medium, etc. see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea.
Moreover, limiting the use of the idea to a particular technological environment (e.g., displaying the route “for a vehicle to find a parking space when reaching the destination. . .”9) is not enough to transform the abstract idea into a patent-eligible invention (Flook[10]) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
In this respect, applicant has argued that the claimed invention is an improvement e.g., to the computer itself or an existing technological process, by citing to the specification at paragraph [0028].  However, numerous prior art references cited by the examiner show the determining of the geofenced area around the destination, the calculating of the one or more parking routes in the area, the identifying/determining of the road links, and the displaying of the parking route, etc.  Accordingly, the claimed features/limitations alone are not an (e.g., unobvious) improvement to the existing technological process, but rather themselves apparently are or represent the existing technological process and the state-of-the-art, or obvious variants thereof.  Moreover, the examiner cannot read the details of paragraph [0028] into the claims to determine that the claimed invention is an improvement to an existing technological process, when the claims require e.g., no prioritizing of self-contained driving paths or routes, no map related insights which can be generated by static and dynamic assets, etc. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 10 to 15, and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu (Japan, 2005-257622; machine translation provided previously)11 in view of Benenson et al. (2016/0061618) and Official Notice.
Kanematsu (Japan, ‘622) reveals:
per claim 1, a computer-implemented method for generating a parking search route comprising:
designating [e.g., at S120 in FIG. 2] a geofenced area around a destination [e.g., a real-world area defined by a virtual perimeter12, as shown e.g., by the circle in FIG. 3(a)[13], such as 500 m or 1 km (paragraph [0037]); or such as the area of a post code attached to the destination point (cf. paragraphs [0009] and [0037]); e.g., with the search area of the parkable roads e.g., being shown by the circle in FIG. 3(a), around the destination; e.g., with the search area also being shown, in part, together with its nodes and parkable road links in FIG. 3(b)14; and the search area being set by the user at S120 in FIG. 2; see also paragraphs [0006], [0027], [0037], etc.], wherein a boundary of the geofenced area [e.g., a position of the limit(s)/extent(s) of the search area] comprises one or more roads around the destination [e.g., in the places that the position(s)/limit(s) of the search area (e.g., circle) cross(es) Tower Bridge Road/A200 in London, the boundary is defined by/comprises the position/location (e.g., latitude, longitude) of Tower Bridge Road; and also, in the other places where the search area boundary (e.g., circle) obviously is disposed at the positions of the other roads shown in FIG. 3(a), it is defined by/comprises the positions of those other roads; or obviously in the areas at the bottom of the search area where the circle is substantially coextensive in position with and extends substantially in the same direction as the (e.g., A2198/B202 London) road(s); and for a post code (paragraphs [0009] and [0037]) used as a search area, the boundary of the post code would have obviously been defined by e.g., a road, as was conventional, as described below];
calculating one or more routes that are contained within the geofenced area [e.g., in FIG. 3(b) to traverse the nodes A, B, C, etc. on the parkable roads, such as by a best route shown in FIG. 4(c)15 e.g., having a shortest travel distance, with the area shown in FIG. 4(c) obviously being the “search area” as shown in FIG. 3(b); and with the “parkable roads” expressly existing in the search area, e.g., as taught at paragraphs [0006], [0027], etc.]; and
displaying, on a user interface of user equipment [e.g., on the display 10 of the navigation device in Kanematsu (Japan, ‘622)], (i) the one or more routes as the parking search route for a vehicle to find a parking space when reaching the destination [e.g., paragraphs [0002], [0023], [0033], etc.; e.g., for example, obviously providing the route guidance (to the destination) as shown in FIG. 4(c)], and (ii) one or more exit routes that lead to exiting the geofenced area [e.g., such as Tower Bridge Road in FIG. 3(a), and the other roads (or road links) shown in that FIG. which cross the search area boundary];
wherein the user interface is an interactive user interface that enables exploring or virtually navigating the geofenced area [e.g., as shown in FIG. 3(a) of Kanematsu (Japan, ‘622), whereby a user can actually navigate his vehicle within the search area e.g., on the best route in FIG. 4(c), and/or look at different parts of the screen to “virtually navigate” the map (e.g., for example, to realize that if he stays on Tower Bridge Road/A100 too long he will exit the geofenced area and cross the River Thames, which he might imagine would provide a beautiful sight of London), apparently change the search area radius up or down (with “200 m” being shown), select a “Menu”, etc.];
It may be alleged that Kanematsu (Japan, ‘622) does not expressly reveal that the boundary of the geofenced area is “defined by one or more roads around the destination”, although i) the examiner has shown above how this language can be broadly and reasonably be read upon the roads that cross the (circular) search area boundary in FIG. 3(a) of Kanematsu (Japan, ‘622) and so the roads themselves (e.g., locations of/on Tower Bridge Road in London) define parts of the search area boundary, and ii) Kanematsu (Japan, ‘622) himself teaches at paragraphs [0009], [0037], etc. that instead of the search area being defined as a circle with a radius, the search area may a) be set within a rectangular range, b) be set as an administrative division to which the destination belongs, or c) be set as the area specified by the post code attached to the destination point.
However, in the context/field of a technique for navigating a vehicle to a parking space, Benenson et al. (‘618) teaches e.g., at paragraphs [0112], [0031], [0052], [0064], [0107], [0186], etc. that a parking area (18, though the borders of this area are not shown in FIG. 2; paragraph [0142]) is set by a user to be located within a predetermined maximum distance/time of walking from the destination16 (e.g., see Block 80 in FIG. 6, where the parking area is set according to a user preference for maximal walk distance from the expected parking place PP to the destination DEST, paragraph [0140])), and then a best parking route (such as 12, 14, 16 in FIG. 2 or an “endless best parking route”, if necessary, paragraph [0032]; and for which preferences can be changed even during a parking search e.g., along the best parking route, paragraphs [0084] and [0197]), that “always remains within” (paragraph [0031]) and is “always located within” (paragraph [0052]) the parking area is displayed (e.g., on the parking area 18 around the destination 17 in FIG. 2) for the user, and that alternative parking routes may also be provided to the user based on different sets of user preferences (e.g., paragraph [0012], claim 3, etc.), so that the user may be navigated to a parking space by means of the provided route(s) on the user’s display of the area.
Moreover, regarding the suggestion by Kanematsu (Japan, ‘622) (e.g., at paragraph [0037]) that the search area may be set as the “area specified by the post code attached to the destination point”, the examiner has taken Official Notice at paragraph 73 of the Office action dated 10 December 2020 that boundaries of post codes such as Zip Codes were (at the time the application was filed) conventionally defined by e.g., one or more roads, and now takes this to be admitted prior art because applicant failed to traverse the examiner’s assertion of Official Notice.17  For example, in support of this Official Notice, the examiner reproduces below/on the next page the Zip Code boundaries (from the web page https://www.unitedstateszipcodes.org/10007/) for the Zip Code “10007”, the home of City Hall (a destination) in New York City, which is bounded by streets such as e.g., Chambers Street, Vesey Street, Park Row, Broadway, Worth Street, etc., and he also previously provided a print out of the 10007 web page with this 10 December 2020 Office action, and directed applicant to any number of (numerous other) Zip Codes (such as the U.S.P.T.O.’s Zip Code 22314 which is bounded in part by King Street, Janneys Lane, North Quaker Lane, the Capital Beltway, etc. located around the U.S.P.T.O.) as may be seen and instantly verified at the unitedstatesziocodes.org web site (or e.g., at Google Maps):

    PNG
    media_image4.png
    596
    812
    media_image4.png
    Greyscale

It would have been obvious at the time the application was filed to implement or modify the Kanematsu (Japan, ‘622) navigation system, program, and method so that after the search area was set by the user (e.g., at S120 in FIG. 2) or set as a post code attached to the destination point, the best (e.g., shortest) route calculated by the navigation system would have been calculated so that the route including the parkable road segments with the nodes (A, B, C, etc.) would have remained always within and always be located within the search area, as desired and taught by Benenson et al. (‘618), with the search area defined, for example, by the user’s preferences that could change during the search along the route or provide for alternative parking routes, as taught by Benenson et al. (‘618) or by the post code as taught by Kanematsu (Japan, ‘622), and so that the calculated best (e.g., shortest) route would obviously have been used to provide guidance on the display (10), as taught by Benenson et al. (‘618) in FIG. 2, with the route obviously avoiding road links that exited from the search area so that the user would, on the route, always remain within the search area and “always remain[] close to the destination”, as taught by Benenson et al. (‘618), so that the user would not leave the search area on the route for example by driving to and arriving at places he might not even wish to park, so that a shortest route with a maximum number of parking spaces that satisfied the set search area requirements would have been provided to the user for searching for the parking place as taught in FIG. 4 by Benenson et al. (‘618) even while also allowing (at the user’s option) search preferences such as maximal [walk] distance to be changed during the (driving route) search as taught by Benenson et al. (‘618) at paragraph [0084], so that the probability of finding a parking place while driving along the best search route could be increased when it had been initially low, and as a use of a known technique (e.g., the technique of Benenson et al. (‘618) of providing a best route that always remained within the parking area and always remained close to the destination) to improve similar devices (methods, or products) in the same way (KSR).
For example only, it would have been obvious at the time the application was filed to implement or modify the Kanematsu (Japan, ‘622) navigation device and method so that the parkable/parking roads in FIG. 3(b) of Kanematsu (Japan, ‘622), which were located within the set search area, would have defined one or more routes as shown in FIG. 4(c), as (parts of) a/the best/optimum parking route, that always remained (and was always located) within the search area, as taught by Benenson et al. (‘618), and therefore did not include road links that exited the search area (for example, a link of Tower Bridge Road that exited the search area), for example arranged like this (e.g., in “Sketch 1” below/on the next page, made by the examiner by e.g., merging FIGS. 3(a) and 4(c) in Kanematsu (Japan, ‘622)), so that the (displayed; paragraphs [0019], [0021], [0023], etc.) best/optimum route (FIG. 4(c)), displayed with at least a portion of the surrounding geofenced area (the areas adjacent parkable roads, nearby non-parkable roads, etc. as shown in FIG. 4(c)), would have been used, e.g., as shown in FIG. 2 of Benenson et al. (‘618), to guide the user (via the navigation device display 10) to be able to park on a parkable road, with the best/optimum route obviously not including and obviously avoiding road links (such as the depicted obvious upper link of Tower Bridge Road) that exit the search area:

Sketch 1:

    PNG
    media_image5.png
    587
    981
    media_image5.png
    Greyscale


Moreover, in view of the Official Notice taken that the boundaries of areas specified for post codes (e.g., Zip Codes) were conventionally defined at the time the application was filed by e.g., one or more roads that were “around” destinations of the post codes (or Zip Codes), e.g., a destination such as City Hall in Zip Code 10007, and the aforementioned roads around it, and the suggestion by Kanematsu (Japan, ‘622) himself to use the area specified by the post code attached to the destination point as the search area (cf. e.g., paragraph [0037]), it would have been further obvious at the time the application was filed to implement or modify the Kanematsu (Japan, ‘622) navigation system, program, and method so that the search area was set/defined by the area of the post code (such as a Zip Code) attached to the destination point (such as City Hall in New York City, or the U.S.P.T.O.’s Alexandria Campus), and that the area of the post code (Zip Code) would have been defined by one or more roads around the destination point, as was well-known and conventional, and so that the optimum/best parking route determined e.g., by Kanematsu (Japan, ‘622) would have always remained (and be located) within the search area (Zip Code) and be displayed in/with (e.g., a portion of) that area, as desired and taught by Benenson et al. (‘618) e.g., in FIG. 2, so that post codes (e.g., Zip Codes) would have been usable as the search areas as desired by Kanematsu (Japan, ‘622), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
For example only, it would have been obvious that the parkable/parking roads in Kanematsu (Japan, ‘622) would have been located within the search area formed as a post code such as the Zip Code 10007 in New York City, e.g., when it was desired to visit City Hall as a destination point and to calculate a best/optimum route to navigate the parkable roads in the search area, with the sketch below/on the next page (“Sketch 2”) made by the examiner based on FIG. 3(a) in Kanematsu (Japan, ‘622)[18]:

Sketch 2:

    PNG
    media_image6.png
    541
    836
    media_image6.png
    Greyscale

As such, the implemented or further modified Kanematsu (Japan, ‘622) navigation system, program, and method would have rendered obvious:
per claim 1, wherein a boundary of the geofenced area is defined by one or more roads around the destination [e.g., the roads that enter and leave the search area in Kanematsu (Japan, ‘622), including Tower Bridge Road and the other roads depicted in FIG. 3(a), including roads at the bottom of the circle that extend co-extensively in substantially the same direction as the circle; and/or the roads that, in view of the Official Notice,  would have obviously defined (boundaries of) the post code (e.g., Zip Code such as 10007) that would have obviously been used to define the search area, as suggested by Kanematsu (Japan, ‘622) himself at paragraphs [0009], [0037], etc.];
displaying, on a user interface of user equipment [e.g., on the display 10 of the navigation system in Kanematsu (Japan, ‘622); and on the display 10 of the user’s mobile device as shown in FIG. 2 of Benenson et al. (‘618)], (i) the one or more routes as the parking search route for a vehicle to find a parking space when reaching the destination [e.g., paragraphs [0002], [0023], [0033], etc.; e.g., for example, obviously providing the (optimum/best parking) route guidance (to the destination) as shown in FIG. 4(c) of Kanematsu (Japan, ‘622); and as shown at 12, 14, 16 in FIG. 2 of Benenson et al. (‘618)], and (ii) one or more exit routes that lead to exiting the geofenced area [e.g., such as Tower Bridge Road in FIG. 3(a) of Kanematsu (Japan, ‘622), and the other roads (or road links) shown in that FIG. which cross the search area boundary];
wherein the user interface is an interactive user interface to explore or virtually navigate the geofenced area [e.g., as shown in FIG. 3(a) of Kanematsu (Japan, ‘622), whereby a user can look at different parts of the screen to “virtually navigate” the map (e.g., for example, to cross the bridge in London, in his mind, on Tower Bridge Road/A100), apparently change the search area radius up or down (with “200 m” being shown), select a “Menu”, etc.; and for allowing the user to select parking preferences (such as radius) by means of his device, in Benenson et al. (‘618)];
per claim 2, further comprising:
identifying road links19 that exit the geofenced area [e.g., for example, the portions (links) of Tower Bridge Road in FIG. 3(a) of Kanematsu (Japan, ‘622) that exit the search area, a simulated/obvious one of which is shown by the examiner adjacent a dashed line in “Sketch 1” above; and portions of other roads that exit the search area, in the displayed map of FIG. 3(a) in Kanematsu (Japan, ‘622); for example, when finding the best route as taught by Benenson et al. (‘618) that always remains within and is always located within the (user specified) parking area corresponding to the search area of Kanematsu (Japan, ‘622), it would have been obvious that road links (such as the portion(s) of Tower Bridge Road that exited the search area) which left the parking/search area would not be used for  the best route that would be provided to the user, because other parkable roads in the search area were closer to the destination, since routes that included those links would not always remain within and always be located within the parking/search area, as desired and taught by Benenson et al. (‘618) for the best route];
wherein the one or more routes are calculated to avoid the identified road links [e.g., the best route shown in FIG. 4(c) in Kanematsu (Japan, '622), so that the best route would always remain within and always be located in the parking/search area, as taught by Benenson et al. (‘618); with the best route obviously avoiding (not including) a road link that exited the parking/search area (e.g., obviously avoiding numerous ones of the road links in FIG. 3(a) of Kanematsu (Japan, ‘622) that exited the search area, such as the depicted upper link of Tower Bridge Road in Sketch 1, made by the examiner, above and/or other road links that exited the search area and were obviously not determined to be part of the best route that would have obviously always remained within the search area and not exited it, as taught by Benenson et al. (‘618)];
per claim 3, further comprising:
determining internal road links within the geofenced area [e.g., as shown in FIGS. 3(b) and 4(c) of Kanematsu (Japan, ‘622); e.g., of the route that remains in the parking area of Benenson et al. (‘618)],
wherein the internal road links do not cross the boundary of the geofenced area, and wherein the one or more routes are calculated from the internal road links [e.g., as shown in FIGS. 3(b) and (e.g., for the best route) 4(c) of Kanematsu (Japan, ‘622)];
per claim 4, further comprising:
determining that the vehicle has traveled the internal road links during a parking search without finding the parking space [e.g., at 52, 56 in Benenson et al. (‘618), obviously before the user decided to change his preferences (e.g., for maximal distance) to increase his probability of finding a parking place, as described e.g., at paragraphs [0055], [0084], [0140], [0197], etc.]; and
calculating another route that guides the vehicle to exit the geofenced area [e.g., obviously, to exit an initial “parking area” with a smaller maximal (walk) distance and a low probability of finding a parking place, that was used for the best parking route before the user changes his preferences for increasing the maximal (walk) distance during a search to obtain a new best parking route, as taught by Benenson et al. (‘618) e.g., at paragraphs [0055], [0084], [0140], [0197], etc.; or the alternative best parking route (e.g., paragraph [0012], claim 3, etc.) that was obviously calculated with less restrictive preferences for a e.g., larger parking area] and then to return back to the geofenced area [e.g., in Benenson et al. (‘618), when the parking availability in the initial “parking area” would have obviously changed in real-time to allow the user to (now) find a parking place where one had not previously existed, in the initial “parking area”; or to find a parking place closer to his destination after using an “alternative best parking route” obviously based e.g., on less-restrictive preferences, e.g., when real-time parking availability had obviously (now) changed];
per claim 5, further comprising:
adjusting the geofenced area based on a route covered by the vehicle during a parking search [e.g., when the user in Benenson et al. (‘618) changes his preferences including maximal (walk) distance to affect the (calculation of a new/revised) best parking route, during a search along the best parking route, in Benenson et al. (‘618), obviously based on the fact that he has been following the best parking route for several minutes and still has not found available parking; or by employing a different [adjusted] “parking area” based on different preferences for use with his “alternative best parking route”, in Benenson et al. (‘618)];
per claim 6, further comprising:
adjusting the geofenced area based on parking availability data associated with the destination, the geofenced area, or a combination thereof [e.g., when the user in Benenson et al. (‘618) changes his preferences including maximal (walk) distance to affect the (calculation of a new/revised) best parking route, during a search along the best parking route, in Benenson et al. (‘618), obviously based on the fact that he is not finding available parking on the best parking route; or by employing a different [adjusted] “parking area” based on different preferences for use with his “alternative best parking route”, in Benenson et al. (‘618)];
per claim 7, further comprising:
adjusting the geofenced area based on traffic data associated with the destination, the geofenced area, or a combination thereof [e.g., when the user in Benenson et al. (‘618) changes his preferences including maximal (walk) distance to affect the (calculation of a new/revised) best parking route, during a search along the best parking route, in Benenson et al. (‘618), obviously based on the fact that he is not finding available parking on the best parking route because the user sees (as visual data) that it is very congested and no parking places are available to be found on the route; or by employing a different [adjusted] “parking area” based on different preferences for use with his “alternative best parking route”, in Benenson et al. (‘618)];
per claim 10, wherein the user interface depicts one or more road links to avoid, and wherein the one or more road links exit the geofenced area [e.g., the Tower Bridge Road/A100 shown in FIG. 3(a) of Kanematsu (Japan, ‘622)];
per claim 11, an apparatus for generating a parking search route [e.g., FIG. 1 in Kanematsu (Japan, ‘622)] comprising:
at least one processor [e.g., the CPU of the control circuit 8 in Kanematsu (Japan, ‘622)]; and
at least one memory including computer program code for one or more programs [e.g., the ROM/RAM of the control circuit 8 in Kanematsu (Japan, ‘622) having the program (title)],
the at least one memory and the computer program code configured to, with the at least one processor [e.g., for example only, the control circuit 8 executing the flow chart of FIG. 2, in Kanematsu (Japan, ‘622)], cause the apparatus to perform at least the following,
designate a geofenced area around a destination [e.g., in Kanematsu (Japan, ‘622), the search area of the parkable roads e.g., shown by the circle in FIG. 3(a), around the destination; e.g., with the search area also being shown, in part, together with its nodes and parkable road links in FIG. 3(b); and the search area being set by the user at S120 in FIG. 2; and in Benenson et al. (‘618), the parking area set according to the user’s preference of e.g., maximal (walk) distance];
identify one or more road links that exit the geofenced area [e.g., for example, the portions (links) of Tower Bridge Road in FIG. 3(a) of Kanematsu (Japan, ‘622) that exit the search area, a simulated/obvious one of which is shown by the examiner adjacent a dashed line in “Sketch 1” above; and portions of other roads that exit the search area, in the displayed map of FIG. 3(a) in Kanematsu (Japan, ‘622);; and obviously when finding the best route as taught by Benenson et al. (‘618) that always remains within and is always located within the (user specified) parking area corresponding to the search area of Kanematsu (Japan, ‘622), it would have been obvious that road links which necessarily or only left the parking/search area, such as Tower Bridge Road where it exits the search area and crosses the River Thames, would not be used for (or even be considered to be used as part of) the best route that would be provided to the user, since routes that included those links would not always remain within and always be located within the parking/search area, as desired and taught by Benenson et al. (‘618) for the best route];
determine one or more internal road links within the geofenced area that avoid the one or more road links [e.g., the (internal) road links of the best route shown in FIG. 4(c) in Kanematsu (Japan, '622), so that the best route would always remain within and always be located in the parking/search area, as taught by Benenson et al. (‘618); with the best route obviously avoiding (not including) a road link that exited the parking/search area (e.g., obviously avoiding numerous ones of the road links in FIG. 3(a) of Kanematsu (Japan, ‘622) that exited the search area, such as the depicted upper link of Tower Bridge Road in Sketch 1, made by the examiner, above and/or other road links that exited the search area and were obviously not determined to be part of the best route that would have obviously always remained within the search area and not exited it, as taught by Benenson et al. (‘618)] and do not cross a boundary of the geofenced area [e.g., as shown in FIGS. 3(b) and 4(c) of Kanematsu (Japan, ‘622), e.g., that would have obviously avoided Tower Bridge Road where it exited the search area and crossed the River Thames in FIG. 3(a); e.g., of the best/optimum route that remains in the parking area of Benenson et al. (‘618), such as 12 and 14 in FIG. 2]; and
display, on a user interface of user equipment [e.g., on the display 10 of the navigation system in Kanematsu (Japan, ‘622); and on the display 10 of the user’s mobile device as shown in FIG. 2 of Benenson et al. (‘618)], (i) the one or more road links as the parking search route for a vehicle to find a parking space when reaching the destination [e.g., paragraphs [0002], [0033], etc. in Kanematsu (Japan, ‘622), e.g., as shown in FIG. 4(c) and a calculated e.g., at S180 in FIG. 2; and the best parking route in Benenson et al. (‘618), e.g., as shown in FIG. 2], and (ii) one or more exit routes that lead to exiting the geofenced area [e.g., such as Tower Bridge Road in FIG. 3(a) of Kanematsu (Japan, ‘622), and the other roads (or road links) shown in that FIG. which cross the search area boundary];
wherein the user interface is an interactive user interface that enables exploring or virtually navigating the geofenced area [e.g., as shown in FIG. 3(a) of Kanematsu (Japan, ‘622), whereby a user can actually navigate his vehicle within the search area e.g., on the best route in FIG. 4(c), and/or look at different parts of the screen to “virtually navigate” the map (e.g., for example, to realize that if he stays on Tower Bridge Road/A100 too long he will exit the geofenced area and cross the River Thames, which he might imagine would provide a beautiful sight of London), apparently change the search area radius up or down (with “200 m” being shown), select a “Menu”, etc.];
per claim 12, wherein the apparatus is further caused to:
determine that the vehicle has traveled the internal road links during a parking search without finding the parking space [e.g., at 52, 56 in Benenson et al. (‘618), obviously before the user decided to change his preferences (e.g., for maximal distance) to increase his probability of finding a parking place, as described e.g., at paragraphs [0055], [0084], [0140], [0197], etc.]; and
calculate another route that guides the vehicle to exit the geofenced area [e.g., obviously, to exit an initial “parking area” with a smaller maximal (walk) distance and a low probability of finding a parking place, that was used for the best parking route before the user changes his preferences for increasing the maximal (walk) distance during a search to obtain a new best parking route, as taught by Benenson et al. (‘618) e.g., at paragraphs [0055], [0084], [0140], [0197], etc.; or the alternative best parking route (e.g., paragraph [0012], claim 3, etc.) that was obviously calculated with less restrictive preferences for a e.g., larger parking area] and then to return back to the geofenced area [e.g., in Benenson et al. (‘618), when the parking availability in the initial “parking area” would have obviously changed in real-time to allow the user to (now) find a parking place where one had not previously existed, in the initial “parking area”; or to find a parking place closer to his destination after using an “alternative best parking route” obviously based e.g., on less-restrictive preferences, e.g., when real-time parking availability had obviously (now) changed];
per claim 13, wherein the apparatus is further caused to:
adjust the geofenced area based on a route covered by the vehicle during a parking search [e.g., when the user in Benenson et al. (‘618) changes his preferences including maximal (walk) distance to affect the (calculation of a new/revised) best parking route, during a search along the best parking route, in Benenson et al. (‘618), obviously based on the fact that he has been following the best parking route for several minutes and still has not found available parking; or by employing a different [adjusted] “parking area” based on different preferences for use with his “alternative best parking route”, in Benenson et al. (‘618)];
per claim 14, wherein the apparatus is further caused to:
adjust the geofenced area based on parking availability data associated with the destination, the geofenced area, or a combination thereof [e.g., when the user in Benenson et al. (‘618) changes his preferences including maximal (walk) distance to affect the (calculation of a new/revised) best parking route, during a search along the best parking route, in Benenson et al. (‘618), obviously based on the fact that he is not finding available parking on the best parking route; or by employing a different [adjusted] “parking area” based on different preferences for use with his “alternative best parking route”, in Benenson et al. (‘618)];
per claim 15, wherein the apparatus is further caused to:
adjust the geofenced area based on traffic data associated with the destination, the geofenced area, or a combination thereof [e.g., when the user in Benenson et al. (‘618) changes his preferences including maximal (walk) distance to affect the (calculation of a new/revised) best parking route, during a search along the best parking route, in Benenson et al. (‘618), obviously based on the fact that he is not finding available parking on the best parking route because the user sees (as visual data) that it is very congested and no parking places are available to be found on the route; or by employing a different [adjusted] “parking area” based on different preferences for use with his “alternative best parking route”, in Benenson et al. (‘618)];
per claim 17, a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions [e.g., the ROM/RAM of the control circuit 8 in Kanematsu (Japan, ‘622) having the program (title)] which, when executed by one or more processors [e.g., the CPU of the control circuit 8 in Kanematsu (Japan, ‘622)], cause an apparatus to perform [e.g., for example only, by the control circuit 8 executing the flow chart of FIG. 2, in Kanematsu (Japan, ‘622)]:
designating a geofenced area around a destination [e.g., in Kanematsu (Japan, ‘622), the search area of the parkable roads e.g., shown by the circle in FIG. 3(a), around the destination; e.g., with the search area also being shown, in part, together with its nodes and parkable road links in FIG. 3(b); and the search area being set by the user at S120 in FIG. 2; and in Benenson et al. (‘618), the parking area set according to the user’s preference of e.g., maximal (walk) distance], wherein a boundary of the geofenced area comprises one or more roads around the destination [e.g., the roads that enter and leave the search area in Kanematsu (Japan, ‘622), at positions where they cross the search area boundary, including Tower Bridge Road and the other roads depicted in FIG. 3(a), including roads at the bottom of the depicted (search area) circle that are substantially co-extensive with the position/direction of the circle; and/or the roads that, in view of the Official Notice,  would have obviously defined (boundaries of) the post code (e.g., Zip Code such as 10007) that would have obviously been used to define the search area, as suggested by Kanematsu (Japan, ‘622) himself at paragraphs [0009], [0037], etc.];
calculating one or more routes that are contained within the geofenced area [e.g., in FIG. 3(b) of Kanematsu (Japan, ‘622) to traverse the nodes A, B, C, etc., such as by a best route shown in FIG. 4(c) e.g., having a shortest travel distance, with the area shown in FIG. 4(c) obviously being the “searchable area” (search area) as shown in FIG. 3(b); and the ]; and
displaying, on a user interface of user equipment [e.g., on the display 10 of the navigation system in Kanematsu (Japan, ‘622); and on the display 10 of the user’s mobile device as shown in FIG. 2 of Benenson et al. (‘618)], (i) the one or more routes as the parking search route for a vehicle to find a parking space when reaching the destination [e.g., paragraphs [0002], [0023], [0033], etc.; e.g., for example, obviously providing the (optimum/best parking) route guidance (to the destination) as shown in FIG. 4(c) of Kanematsu (Japan, ‘622); and as shown at 12, 14, 16 in FIG. 2 of Benenson et al. (‘618)], and (ii) one or more exit routes that lead to exiting the geofenced area [e.g., such as Tower Bridge Road in FIG. 3(a) of Kanematsu (Japan, ‘622), and the other roads (or road links) shown in that FIG. which cross the search area boundary];
wherein the user interface is an interactive user interface that enables exploring or virtually navigating the geofenced area [e.g., as shown in FIG. 3(a) of Kanematsu (Japan, ‘622), whereby a user can actually navigate his vehicle within the search area e.g., on the best route in FIG. 4(c), and/or look at different parts of the screen to “virtually navigate” the map (e.g., for example, to realize that if he stays on Tower Bridge Road/A100 too long he will exit the geofenced area and cross the River Thames, which he might imagine would provide a beautiful sight of London), apparently change the search area radius up or down (with “200 m” being shown), select a “Menu”, etc.];
per claim 18, wherein the apparatus is further caused to perform:
identifying road links that exit the geofenced area [e.g., for example, the portions (links) of Tower Bridge Road in FIG. 3(a) of Kanematsu (Japan, ‘622) that exit the search area, a simulated/obvious one of which is shown by the examiner adjacent a dashed line in “Sketch 1” above; and portions of other roads that exit the search area, in the displayed map of FIG. 3(a) in Kanematsu (Japan, ‘622); and obviously when finding the best route as taught by Benenson et al. (‘618) that always remains within and is always located within the (user specified) parking area corresponding to the search area of Kanematsu (Japan, ‘622), it would have been obvious that road links which necessarily or only left the parking/search area would not be used for (or even be considered to be used as part of) the best route that would be provided to the user, since routes that included those links would not always remain within and always be located within the parking/search area, as desired and taught by Benenson et al. (‘618)];
wherein the one or more routes are calculated to avoid the identified road links [e.g., the best route shown in FIG. 4(c) in Kanematsu (Japan, '622), so that the best route would always remain within and always be located in the parking/search area, as taught by Benenson et al. (‘618); with the best route obviously avoiding (not including) a road link that exited the parking/search area (e.g., obviously avoiding numerous ones of the road links in FIG. 3(a) of Kanematsu (Japan, ‘622) that exited the search area, such as the depicted upper link of Tower Bridge Road in Sketch 1, made by the examiner, above and/or other road links that exited the search area and were obviously not determined to be part of the best route that would have obviously always remained within the search area and not exited it, as taught by Benenson et al. (‘618)];
per claim 19, wherein the apparatus is further caused to perform:
determining internal road links within the geofenced area [e.g., as shown in FIGS. 3(b) and 4(c) of Kanematsu (Japan, ‘622); e.g., of the route that remains in the parking area of Benenson et al. (‘618)],
wherein the internal road links do not cross the boundary of the geofenced area, and wherein the one or more routes are calculated from the internal road links [e.g., as shown in FIGS. 3(b) and (e.g., for the best route) 4(c) of Kanematsu (Japan, ‘622)];
per claim 20, wherein the apparatus is further caused to perform:
determining that the vehicle has traveled the internal road links during a parking search without finding the parking space [e.g., at 52, 56 in Benenson et al. (‘618), obviously before the user decided to change his preferences (e.g., for maximal distance) to increase his probability of finding a parking place, as described e.g., at paragraphs [0055], [0084], [0140], [0197], etc.]; and
calculating another route that guides the vehicle to exit the geofenced area [e.g., obviously, to exit an initial “parking area” with a smaller maximal (walk) distance and a low probability of finding a parking place, that was used for the best parking route before the user changes his preferences for increasing the maximal (walk) distance during a search to obtain a new best parking route, as taught by Benenson et al. (‘618) e.g., at paragraphs [0055], [0084], [0140], [0197], etc.; or the alternative best parking route (e.g., paragraph [0012], claim 3, etc.) that was obviously calculated with less restrictive preferences for a e.g., larger parking area] and then to return back to the geofenced area [e.g., in Benenson et al. (‘618), when the parking availability in the initial “parking area” would have obviously changed in real-time to allow the user to (now) find a parking place where one had not previously existed, in the initial “parking area”; or to find a parking place closer to his destination after using an “alternative best parking route” obviously based e.g., on less-restrictive preferences, e.g., when real-time parking availability had obviously (now) changed];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the Newswire announcement (Parknav and Inrix) reveal the market penetration already achieved in 2016 of data-based street parking solutions (1.5 billion parking events recorded by Parknav).
Cannon (WiseBread) reveals 11 best parking apps from 2015.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See page 20 of the 2019 PEG Advanced module:
        “Limitations that are not indicative of integration into a practical application:
        • Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)
        • Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
        • Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)”
        2 Regarding the 2019 PEG Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 50 to 57), see also http://ptoweb.uspto.gov/patents/exTrain/documents/101-2019-peg-advanced-module.pptx and https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        3 See page 37 of the 2019 PEG Advanced module:
        “Limitations that are not indicative of an inventive concept (aka “significantly more”):
        • Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)
        • Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
        • Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
        • Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo”
        4 See, for example only, Vucetic et al. (2014/0214319) at FIG. 5, Koukoumidis et al. (2014/0266800) at FIGS. 3 and 4, Puri et al. (2020/0011671) at FIGS. 1 and 11, Eliassi et al. (2017/0138746) at FIG. 3, Wakayama et al. (2017/0241796) at FIG. 5, Bandukwala (2010/0302068) at FIG. 2, Kashalkar (2008/0027640) at FIG. 3, Geelen et al. (2013/0211705) at FIG. 6, Spahl (2012/0200430) at FIG. 3, Friedman et al. (2018/0121833) at FIG. 2, Korman (2015/0371541) at FIG. 7c-1, Benenson et al. (2016/0061618) at FIG. 2, Amir (2012/0161985) at FIG. 2, Lopez Roldan et al. (EP, 2587220) at FIG. 5, Shiraishi (JP, 2014-238289) at FIG. 3, Kanematsu (JP, 2005-257622) at FIG. 3(a), Gaebler et al. (9,558,664) at FIG. 8, Rolf et al. (2018/0053417) at FIG. 4, etc.
        5 Quoting the specification, “These conventional [navigation] systems would then typically recommend a parking search route that can maximize the chances that the user or vehicle will find an available parking space.”
        6 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        7 Quoting Parker v. Flook, 437 U.S. 584, at 590, “The notion that post-solution activity, no
        matter how conventional or obvious in itself, can transform an unpatentable principle into a
        patentable process exalts form over substance. A competent draftsman could attach some form
        of post-solution activity to almost any mathematical formula; the Pythagorean Theorem would
        not have been patentable, or partially patentable, because a patent application contained a final
        step indicating that the formula, when solved, could be usefully applied to existing surveying
        techniques. [] The concept of patentable subject matter under §101 is not “like a nose of wax
        which may be turned and twisted in any direction. . . .” White v. Dunbar, 119 U.S. 47, 51.”
        8 Quoting the specification, “These conventional [navigation] systems would then typically recommend a parking search route that can maximize the chances that the user or vehicle will find an available parking space.”
        9 In this respect, no pending claim apparently requires that a vehicle reach, or even actually move (e.g., be transformed) toward reaching, a destination.
        10 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)
        11 Corresponds to Japanese Patent Registration JP 4345533 B2, issued 14 October 2009.
        12 Cf. the Wikipedia article, “Geo-fence”, Old revision, cited previously.
        13 FIG. 3(a), with Google translations applied by the examiner, is depicted below/on the next page:
        
    PNG
    media_image1.png
    432
    623
    media_image1.png
    Greyscale

        
        14 FIG. 3(b), with Google translations applied by the examiner, is depicted below/on the next page:
        
        
    PNG
    media_image2.png
    427
    621
    media_image2.png
    Greyscale

        
        15 FIG. 4(c), with Google translation applied by the examiner, is depicted below/on the next page:
        
        
    PNG
    media_image3.png
    379
    619
    media_image3.png
    Greyscale

        
        16 Such as 200 m at paragraphs [0133] and [0134].
        17 See MPEP 2144.03, C.
        18 The examiner is not implying, by his sketch, that the depicted (dashed-line, Zip Code) boundary of the search area (10007) would have been displayed by Kanematsu (Japan, ‘622).  Rather, he only intends to show that the optimum/best parking route would have been contained within the search area, and that a portion of the search area would have obviously been displayed together with the optimum/best route, for guiding the user to the parkable road(s) in that area.
        19 A “road link” is a limited distance section of a road e.g., between intersections, between changes in direction, etc. used in mapping the road, in determining navigation functions (e.g., best routes), etc.